Citation Nr: 1229311	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder with major depressive disorder (PTSD), rated 50 percent disabling prior to February 1, 2009, and 70 percent disabling thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in the Republic of Vietnam from November 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO) that granted service connection for PTSD and assigned an initial 50 percent evaluation, effective August 11, 2005.  In a January 2010 rating decision, the RO assigned a 70 percent evaluation, effective February 1, 2009.  

Courts have held that 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In an August 2006 rating decision, service connection was granted for PTSD.  However, a March 2007 VA examination report is of record, and VA was in receipt of this new and material evidence within one year of the August 2006 rating decision.  Thus, the August 2006 rating decision did not become final and is the proper determination certified for appellate review.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

The Veteran filed a claim of entitlement to a TDIU in October 2009 that the RO granted, effective February 1, 2009.  However, the issue of whether the Veteran is entitled to a TDIU prior to February 1, 2009, is before the Board, as part and parcel of the appeal of the initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was scheduled to testify at a hearing before the Board in July 2012.  He cancelled his hearing and thus his request for a Board hearing is withdrawn.  

The issue of entitlement to a TDIU prior to February 1, 2009, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to June 26, 2006, the preponderance of the evidence shows that the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms that most closely approximate:  suicidal ideation; near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

2.  For the period dated from June 26, 2006, to August 14, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

3.  Since August 15, 2011, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to June 26, 2006, the criteria for an initial schedular evaluation higher than 50 percent have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a schedular evaluation of 70 percent, and no more, for the period dated from June 26, 2006, to January 31, 2009, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, DC 9411 (2011).

3.  The criteria for a schedular evaluation higher than 70 percent, for the period dated from February 1, 2009, to August 14, 2011, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, DC 9411 (2011).

4.  The criteria for a schedular evaluation of 100 percent, effective August 15, 2011, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim on appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA examinations in June 2006, March 2007, March 2009, and August 2011.  He has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, the Veteran's service treatment records and all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Applicable Laws and Regulations

By way of background, pursuant to 38 C.F.R. § 4.130, DC 9411, an August 2006 rating action granted service connection for PTSD, assigning an initial 50 percent evaluation, effective August 11, 2005.  A January 2010 DRO rating action assigned a 70 percent evaluation to PTSD, effective February 1, 2009.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R.        § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, on appeal is the initial assignment of the evaluation, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, where the evidence contains factual findings that show distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DC 9411 provides for the following evaluations for psychiatric disabilities.  A 50 percent evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased evaluation, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Medical and Lay Evidence

VA treatment records dated in April 2005 indicate that the Veteran reported that he was married for the past 19 years and was in a good relationship.  He complained of intruding memories, avoidance symptoms, inability to stand hearing helicopters.  He reported that he had heightened arousal and was easily spooked.  The treatment provider noted that the intensity of the Veteran's PTSD symptoms had diminished over the years.  He was assigned a GAF score of 70.  

VA treatment records dated in July 2005 indicate that the Veteran was assigned a GAF score of 75; and in August 2005, he exhibited fair hygiene and grooming, was pleasant and cooperative, denied suicidal or homicidal ideation, had clear speech and appropriate thought content and processes, and had good concentration, memory, and the ability to abstract.  He had a good mood and a moderate affect and was assigned a GAF score of 75.  In September 2005, he exhibited a 
dysthymic mood and affect, and was assigned a GAF score of 75.

The Veteran's wife submitted a statement in January 2006 in which she reported that the Veteran had had trouble following through, had nightmares, that his mood could change quickly, that he had outbursts of anger.  She wrote that the Veteran owned his own business but could not keep a secretary, as they said that they could not handle his mood swings or attitude.  

VA treatment records dated in February 2006 show that the Veteran was working each day, but had occasional mood problems and difficulty with clients and some coworkers.  He was irritable and exhausted, with occasional anger, and reported that he liked to stay by himself.  He was assigned a GAF score of 65.  In March 2006, his VA treament provider assigned him a GAF score of 60 and in April 2006 he was assigned a GAF score of 65.  VA treatment records dated in June 2006 indicate that the Veteran presented with a restricted affect and was assigned a GAF score of 55.  

On VA examination on June 26, 2006, the Veteran denied homicidal ideation and complained of occasional suicidal thoughts, about once a month, without ideation.  He asserted that, other than his wife, he had no friends and did not like to be around groups of people.  He stated that when he was not working he worked in the yard and piddled around fixing an old truck.  He noted that his temper was getting worse as he got older, and that loud mioses made him skittish.  He reported that he had flashbacks and avoided movies with war or violence and constantly felt emotionally numb and hypervigilant.  He had a sad mood, physical and emotional withdrawal, a lack of energy and motivation, and feelings of hopelessness and worthlessness.  He exhibited unremarkable psychomotor activity, speech, and thought content and processes; a guarded attitude; a flat affect; an agitated mood; intact attention, orientation, and judgment; fair impulse control; only partial insight; average intelligence; mild inappropriate behavior when he loses his temper and can be verbally abusive; and mild obsessive or ritualistic behavior when has to have certain coins in his pockets and counts his steps every time he ascends and descends the stairs in his home, or counts traffic lights and rail cars.  He presented without delusions, hallucinations, sleep impairment, or panic attacks.  He was assigned a GAF score of 60, limited to PTSD; and 55, limited to depressive disorder.  

VA treatment records dated in July 2006 show that the Veteran was assigned a GAF score of 53; and on another occasion of treatment in July 2006, as well as in August 2006, he presented with an anxious mood and flat affect, and was assigned a GAF score of 50.  On another occasion of treatment in August 2006, he was assigned a GAF score of 52.  VA treatment records dated in January 2007 indicate that the Veteran's insight and judgment were struggling due to rage and anger, and he was assigned a GAF score of 49.  In March 2007, he was assigned a GAF score of 50. 

On VA examination in March 2007, the Veteran reported that his psychiatric medication had been increased.  He complained of restlessness, reactions to loud noises, fear, stress about work, and concentration problems.  He noted that he was easily triggered into anger, avoided people and confrontational situations, had poor follow through at work, and had tremendous anxiety with poor frustration and tolerance.  He reported that he decreased his work hours from 40 hours each week to eight or ten hours each week due to emotional problems.  He revealed that he was working on a strained relationship with his son, and reported that he had family stressors with aging parents.  He denied any leisure pursuits and reported that he maintained some friendships with close childhood friends and highly valued them.  He exhibited some mild disorientation with place and time, declining short-term memory, impulse purchasing, and brief episodes of depression through the day; without obsessive or ritualistic behavior, speech problems, thought problems, or panic attacks.  The examiner opined that the Veteran's functional status and quality of life were clearly declining and he was not able to sustain himself in his long-term self-employment.  The examiner further opined that the Veteran was not participating in potentially compensating social and interpersonal relationships, and that his occupational and social functioning was impaired by his anger, rigidity, and tendency to be a drill sergeant, causing him to have problems in his social relationships.  The examiner reported that the Veteran was experiencing a deficiency in his judgment, at least in moments of impulsivity in his mood, work, and family relationships.  He was assigned a GAF score of 50.

The Veteran's wife submitted a statement in March 2007 in which she reported that the Veteran was pessimistic about everything, suspected the worst, and flew off the handle into a verbal rage.  She noted that he tossed and turned during sleep and that because many of his prescription medications warned against sun exposure or using machinery, he could not do as much work.  

VA treatment records dated in April 2007 and July 2007 indicate that the Veteran was struggling with insight and judgment due to constant rage and anger and lack of sleep, and was assigned a GAF score of 50.  During VA treatment in October 2007 and January 2008, the Veteran was assigned a GAF score of 60.

In November 2007, the Veteran's VA treatment provider submitted a letter in which she reported that the Veteran lacked the ability to concentrate, felt dysphoric and anxious most of the time, had feelings of guilt, and had fatigue and loss of energy that required him to push himself to finish the smallest of jobs.  She noted that the Veteran lacked pleasure and felt very numb and angry all of the time.  She stated that the Veteran's lack of motivation and inability to make decisions resulted in him losing business.  She asserted that the Veteran had insomnia, and was less tolerant of others and became enraged very quickly.  She reported that he had run off a lot of customers due to his attitude, apathy, or anger, and that he was overwhelmed by work stress but had managed to control his anger without hurting anyone.  She noted that he complained of nightmares and feared falling asleep; and that he was hypervigilant and wanted everything done his way.  

The Veteran's wife submitted a statement in September 2008 in which she reported that the Veteran was more withdrawn than usual and would not attend any family functions.  She asserted that the Veteran was not motivated to do more than a couple hours of work each day, and that he was short tempered and tired. 

VA treatment records dated in September 2008 indicate that the Veteran was struggling with insight and judgment and exhibited a flat affect.  He was assigned a GAF score of 48.  In October 2008, he was assigned a GAF score of 50. 
VA treatment records dated in January 2009 indicate that he was assigned a GAF score of 48; and in February 2009 and March 2009, he had severe memory problems and was assigned a GAF score of 47.  On another occasion of VA treatment in March 2009, the Veteran reported that he was only able to work a few hours a week, and was assigned a GAF score of 46.

On VA examination in March 2009, the Veteran complained of depression over his business, with some relief from selling his business.  He reported a mild depressed mood on a daily basis; suicidal thoughts a couple of times a week, without intent or plan; difficulty with attention and concentration; low-self esteem; and overeating.  He revealed that he had good family relationships, but that he had difficulty getting along with customers when they were critical.  He noted that he had six or eight friends, with two that he considered close friends.  He stated that he spent a few hours each day in the shop, took care of his mother, continued to tinker with an old car, and was only working twelve hours each week.  He revealed that he had difficulty concentrating with simple tasks due to his mental and physical issues.  He exhibited unremarkable speech, thought content and processes, and judgment and insight; a clean appearance; a cooperative attitude; good impulse control; a normal affect; an anxious mood; intact attention; and average intelligence, without delusions, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal ideation, or violence.  He had a mildly impaired recent memory and a moderately impaired immediate memory.  The examiner noted that the Veteran had markedly declined in productivity at his family-owned business and had been unable to complete jobs timely and interact with people.  He opined that there was no total occupational and social impairment due to PTSD symptoms and signs, but that the Veteran had deficiencies in work and mood.  He further opined that the Veteran's symptoms have remained predominately severe since his last evaluation in March 2007, and that the effects of his severe symptoms continued to cause a marked decline in his occupation resulting in him finally having to sell his business in January 2009.  The examiner estimated that the Veteran's GAF score was 50.
  
VA treatment records dated in June 2009 indicate that the Veteran reported that he saw colored shadows throughout the day and occasionally heard voices.  He reported that he was easily startled and felt paranoid.  He reported that he found it increasingly difficulty to remain employed.  He was assigned a GAF score of 50.
VA treatment records dated in September 2009 and October 2009 indicate that the Veteran was assigned a GAF score of 50. 

In October 2009, the Veteran's wife submitted statement in which she reported that the Veteran had tried to apply for other jobs and was turned down.  She stated that he was withdrawn and that he forgot where he was going or what he was supposed to do or what medication to take.  She asserted that he had no desire to do anything and was unhappy all the time.  She reported that he drank to help himself sleep, that he did not trust people, was completely negative and had bad anger and a temper.  

In a November 2009 statement the Veteran reported that he avoided as much as he could; and that he got shaky, tearful, very upset, and very depressed, to the point where he thought seriously about taking his own life.  He stated that he had deteriorated physically and mentally over the years, and that he had to sell his business because he could not deal with the triggers and working with the general public.  He reported that he could not trust himself while working due to his concentration, anger and inability to be competent and finish a job. 

He was assigned a GAF score of 50 during once instance of VA treatment in December 2009, and assigned a GAF score of 48 during another instance in December 2009.  VA treatment records dated in December 2009 indicate that the Veteran presented well-oriented, with adequate grooming, good eye contact, normal motor activity and speech, a euthymic mood, a full affect, clear cognition, and adequate concentration.  He denied suicidal or homicidal ideation, and complained of flashbacks and auditory hallucinations.  He described his auditory hallucinations in that he heard voices every couple of weeks, without commands.  He reported that he slept OK, with medication, and that he had impulsive spending habits, and occasional anger episodes.  He was assigned a GAF score of 58.  He was assigned a GAF score of 47 during once instance of VA treatment in January 2010, and assigned a GAF score of 48 during another instance in January 2010.

VA treatment records dated in February 2010 indicate that the Veteran was assigned a GAF score of 28; however results of mental status examination were unremarkable for any psychiatric symptoms and report of the instance of treatment was silent for any basis for the drastically low GAF score.  In fact, that Veteran reported improving PTSD symptoms during the treatment.  VA treatment records dated in March 2010 indicate that the Veteran was assigned a GAF score of 40, in April 2010; he was assigned a GAF score of 48.  On another instance of treatment in April 2010, he was assigned a GAF score of 48, and in May 2010, he was also assigned a GAF score of 48.  In October 2010, the Veteran was assigned a GAF score of 50.  VA treatment records dated in November 2010 indicate that the Veteran was assigned a GAF score of 47; however, the treatment provider commented that the GAF score was not higher only because of the Veteran's physical health.  In February 2011 and May 2011, the Veteran was assigned a GAF score of 50.  VA treatment records dated in May 2011 indicate that the Veteran was assigned a GAF score of 47, and in July 2011, he was assigned a GAF score of 55.  

On VA examination on August 15, 2011, the Veteran reported that while he had a good relationship with his sons, he had no friends and was distrusting of his wife.  He revealed that he had difficulty with emotions and expressing such and that he blew up all of the time.  He stated that was angry when he woke up, took catnaps through the day, took care of his mother, and watched television.  He reported that his hobbies were limited to working on cars and working on the house.  He complained of daily anger and feelings of numbness.  He described his experience and difficulties while working.  He exhibited unremarkable psychomotor activity; speech; attitude; attention; orientation; thought content and processes; judgment; intelligence; insight; and impulse control.  He presented with a flat affect, an anxious mood, and mildly impaired immediate memory.  He presented without delusions, hallucinations, inappropriate behavior, panic attacks, and episodes of violence.  The examiner repeated the notation that described the Veteran's mildly obsessive or ritualistic behavior in that he had to carry a certain number of coins and counted stairs, traffic lights, and rail cars.  The examiner opined that the Veteran had total occupational and social impairment due to his PTSD symptoms.  He was assigned a GAF score of 48.

In October 2011, the Veteran presented with a restricted affect and was assigned a GAF score of 55.  VA treatment records dated in January 2012 show that he had an anxious and depressed mood and was assigned a GAF score of 51.

Analysis

Based on a review of the evidence of record, the Board finds that the Veteran's disability picture, prior to June 26, 2006, most closely approximates a 50 percent evaluation, for the period dated from June 26, 2006, to August 14, 2011, most closely approximates a 70 percent evaluation, and since August 15, 2011, most closely approximates a 100 percent evaluation.  See Hart, 21 Vet. App. 505.  

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology, and that of his wife as to what she witnessed of the Veteran's behavior, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the period prior to June 26, 2006, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent.  In reaching this determination, the Board notes that the Veteran's GAF scores, although they ranged from 55 to 75, generally were in the upper end of this range.  Moreover, although he subsequently reported suicidal ideation, the evidence during this period shows that the Veteran was married and was working and thus affirmatively shows that his psychiatric disability was not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or that he had suicidal ideation or engaged in obsessional rituals that interfered with routine activities.  Moreover, his speech was not intermittently illogical, obscure, or irrelevant and he did not suffer from near- continuous panic or depression affecting the ability to function independently, appropriately and effectively or that he had impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene.

It is significant that the first occasion upon which the Veteran reported suicidal thoughts is dated on June 26, 2006, during VA examination.  While he expressed no ideation at that time, or at any time since, he has expressed his feelings that he has contemplated suicide.  Also on June 26, 2006, the examiner noted that the Veteran presented with partial insight, emotional withdrawal, lack of energy and motivation, feelings of hopelessness and worthlessness, and inappropriate behavior when he loses his temper and becomes verbally abusive.  The examiner also stated that the Veteran had obsessive or ritualistic behavior related to having to have a certain number of coins in his pocket and counting stairs, traffic lights, or rail cars.  Prior to June 26, 2006, the evidence of record included notations that the Veteran was irritable and angry, however, such was not described as abusive, and there were no other signs and symptoms similar to those reported on VA examination in June 2006.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that during the period dated from June 26, 2006, to August 14, 2011, the Veteran's PTSD symptomatology most closely approximates a 70 percent evaluation.  Given that he did not have total social and occupational impairment due to his service-connected psychiatric disability during this period, the preponderance of the evidence is against entitlement to a total schedular evaluation.

However, it is significant that at the time of the Veteran's August 15, 2011, VA examination, the examiner opined that the Veteran had total occupational and social impairment due to his PTSD symptoms.  The Board thus finds that since August 15, 2011, the Veteran's PTSD symptomatology most closely approximates a 100 percent evaluation.  Prior to August 15, 2011, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent evaluation.  The evidence of record dated prior to August 15, 2011, shows that he has not exhibited grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  What is more, the evidence does not show, and indeed, the Veteran does not report, that he is a persistent threat to himself or others, has persistent delusions or hallucinations, or has memory loss for names of close relative or his own name.  

While he was noted to have mild impaired recent memory and moderately impaired immediate memory on VA examination in March 2009, his wife reported in her October 2009 statement that the Veteran sometimes forgot where is was going, what he was doing, or what medications he was supposed to take; and he complained of severe memory problems in February 2009 and March 2009, there is no evidence that the Veteran has memory loss for names of close relative or his own name, or memory difficulty tantamount to such.  While he was noted to have complained of seeing colored shadows and occasionally hearing voices in June 2009; hearing voices every couple of weeks in December 2009; there is no evidence of persistent delusions or hallucinations as the Veteran has denied such on every instance of subsequent VA treatment or examination.  While he presented with mild disorientation to place and time on VA examination in March 2007, such did not persist and he was not disoriented during any other instance of VA treatment or examination.  Thus, the Board finds that the preponderance of the evidence is against warranting assignment of a 100 percent evaluation prior to August 15, 2011. 

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  The Board finds that the rating criteria contemplate the Veteran's PTSD.  The Veteran's complaints of memory loss, depression, anger, hypervigilance, sleep impairment, concentration, motivation, hallucinations, thoughts of suicide, anxiety, sadness, isolation, impulse control, obsessive rituals and difficulty with relationships and maintaining an occupation are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

ORDER

An initial schedular evaluation higher than 50 percent for PTSD, prior to June 26, 2006, is denied.  

A 70 percent evaluation for PTSD is granted, for the period dated from June 26, 2006, to January 31, 2009, subject to the law and regulations governing the payment of monetary benefits.

An evaluation higher than 70 percent for PTSD, for the period dated from February 1, 2009, to August 14, 2011, is denied.  

A 100 percent evaluation for PTSD, is granted, effective August 15, 2011, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Veteran filed a claim of entitlement to a TDIU in October 2009, and such was granted by a January 2010 DRO rating action, effective February 1, 2009.  However, the issue of whether the Veteran is entitled to a TDIU prior to February 1, 2009, is before the Board, as part and parcel of the appeal of the initial rating claim.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Board's favorable determinations and in light of Rice, the Board finds that further development is warranted to determine if the Veteran's PTSD caused him to be unable to secure or follow a substantially gainful occupation.  As such, this matter must be remanded for further development, to include a VA examination to determine whether he was unable to work prior to February 1, 2009.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, forward the claims file to the examiner who performed the August 2011 VA examination of the Veteran (or a suitable substitute if this individual is unavailable) for an addendum report and retrospective medical opinion addressing the Veteran's unemployability prior to February 1, 2009.  If the examiner determines that an additional VA examination is required in order to fully respond to the Board's inquiry, so schedule the Veteran. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service- connected PTSD alone rendered him unable to secure or follow a substantially gainful occupation during the period from August 11, 2005, to January 31, 2009, in light of his education and occupational experience but without regard to his age or the impact of his nonservice-connected disabilities.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disability in the aggregate, i.e., the combined impact of his PTSD and tinnitus, precludes employment consistent with his education and occupational experience but without regard to his age and without taking into account the Veteran's age or any nonservice-connected disabilities.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may have engaged would have been only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  Then readjudicate the appeal.  If the action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


